Case 6:18-bk-O4148-CC.] Doc 18 Filed 10/15/18 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
MIDDLE DlSTRICT OF FLORIDA
ORLANDO DIVISION

Case No. 6:18-hk-04148-CCJ
In re:
RICHARD JOHN LORENZ, JR.,

Debtcr.

 

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the attached Amendment tc
Schedules B, C, F and Staternent of Financial Affairs and Notice cf Chapter 7 Bankmptcy
Case, Meeting of Creditors, & Deadlines, have been furnished by U.S. Mail to Keith
Kuzner, 8815 Ccnroy-Windernere Rd., #106, Orlando, FL 32835, this 15"‘ day of October,

2018.

/s/ Lawrence M. K()S!o
Law'rence M. Kosto, Esquire
KOSTO & ROTELLA, P.A.
Fla. Bal'No.: 0765325

619 East Washington Strcet
Post Off'lce Box 1 13
Orlandc, Florida 32802
Telcphone: (407) 425-3456
Facsimile: (407) 423-9002
Attorneys for Debtor
lkosto@kostoandrotella.corn

